Citation Nr: 0430023	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  02-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1977 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal was previously before the Board.  In a November 
2003 decision, the Board denied a disability rating greater 
than 30 percent for bilateral pes planus.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a joint motion by the 
parties, in an August 2004 Order, the Court vacated the 
decision and remanded the case to the Board.  By letter dated 
in August 2004, the Board advised the veteran that there was 
additional time in which the supplement the evidence and 
argument before the Board.  Responses received from the 
veteran and his representative in September 2004 have been 
associated with the claims folder.  The case is again ready 
for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The joint motion to the Court noted that the veteran 
requested a Travel Board hearing in his December 2001 
substantive appeal.  Subsequently, in March 2002, the veteran 
indicated that he was unable to travel to St. Petersburg due 
to health problems and that he desired a Board hearing in 
Pensacola.  As discussed in the joint motion, there are ROs 
that are closer to Pensacola than the St. Petersburg RO, such 
as the RO in Montgomery, Alabama.  The RO did not so advise 
the veteran and inquire as to whether a hearing at a 
different RO would be acceptable.  The Board emphasizes that 
the veteran has not withdrawn his hearing request.  
Therefore, pursuant to the joint motion and Court Order, a 
remand is required in order to determine whether, and where, 
the veteran desires a Travel Board hearing.   

In addition, the September 2004 correspondence from the 
veteran's representative included a request for a new VA 
examination due to a recent increase in severity of the 
service-connected disability.  Review of the claims folder 
reveals that the veteran's last VA examination was conducted 
in November 2001, several years ago.  VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim. 
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse than 
when previously rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  On remand, the RO should arrange for the veteran to 
be afforded a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA podiatry 
examination to assess the current 
severity of his service-connected 
bilateral pes planus.  The claims folder 
must be made available to the examiner 
for review for the examination and the 
examination report must state whether 
such review was accomplished.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim. 

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

4.  The RO should then contact the 
veteran and acknowledge his continued 
desire for a Travel Board hearing, but at 
a location closer to Pensacola than St. 
Petersburg.  The RO should advise the 
veteran of any closer RO where a Travel 
Board hearing may be held and ask the 
veteran to indicate which, if any, 
location would be suitable.  If the 
veteran identifies an RO for a Travel 
Board hearing, the RO should take the 
necessary steps to arrange a Travel Board 
hearing at that location.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


